                  UNITED STATES DISTRICT COURT
               WESTERN DISTRICT OF NORTH CAROLINA
                       ASHEVILLE DIVISION

LAKITA SIMMONS,

                               Plaintiff,

v.
                                                  NOTICE OF REMOVAL
ACCORDIUS HEALTH, LLC,                                   1:20-cv-337

                              Defendant.


      COME NOW the Defendant, Accordius Health, LLC, by counsel, and

pursuant to 28 U.S.C. §§ 1332, 1441, 1446, and other applicable laws, hereby gives

notice of the removal of this action from the North Carolina General Court of Justice,

Superior Court Division, Buncombe County, Case No. 20 CV 03743, to the United

States District Court, Western District of North Carolina, Asheville Division. In

support of this Notice of Removal, the Defendant states as follows:

            IDENTIFICATION AND CITIZENSHIP OF PARTIES

      1.     At the time this action was commenced, Plaintiff was a resident of

Buncombe County, North Carolina.

      2.     At the time this action was commenced, and as of the date of this

Notice, Defendant is a New York limited liability company, with its principal office

located in Englewood Cliffs, New Jersey.




      Case 1:20-cv-00337-MOC-DCK Document 1 Filed 11/23/20 Page 1 of 5
                               THE CIVIL ACTION

      3.     Plaintiff instituted a civil action against Defendant alleging violations

of N.C. Gen. Stat. 95-241 et seq. (See Exhibit A, Complaint).

      4.     Defendant’s registered agent was served on October 24, 2020. (See

Exhibit B, Notice of Service).

                           GROUNDS FOR REMOVAL

      5.     Based upon the facts alleged above, there is complete diversity of

citizenship between the parties as Plaintiff is a citizen of the state of North Carolina

and Defendant is a citizen of the state of New Jersey. Therefore, the diversity of

citizenship requirement set forth in 28 U.S.C. § 1332(a)(1) is satisfied.

      6.     Pursuant to 28 U.S.C. §1446(b), this Notice of Removal is being filed

within thirty days of the receipt by Defendant of the initial pleading in the North

Carolina state court proceeding.

      7.     Pursuant to 28 U.S.C. §1367, this Court has supplemental jurisdiction

over any asserted state law claims.

      8.     Defendant will promptly give written notice of the filing of this notice

of removal to Plaintiff, through her counsel, and will file a copy of this notice of

removal with the clerk of the state court.

      9.     Defendant hereby removes the above-entitled action form the North

Carolina General Court of Justice, Superior Court Division, Buncombe County, to


                                             2

      Case 1:20-cv-00337-MOC-DCK Document 1 Filed 11/23/20 Page 2 of 5
the United States District Court for the Western District of North Carolina, Asheville

Division.

      10.    Although Plaintiff claims that the amount in controversy with respect

to her claims exceeds the sum or value of $25,000.00, exclusive of interest and costs,

Defendant submits that the amount in controversy with respect to Plaintiff’s claims

against exceeds the amount specified in 28 U.S.C. §1332(a) and therefore, that this

Court has original subject matter jurisdiction over Plaintiff’s claims pursuant to 28

U.S.C. §1332. Therefore, the amount in controversy requirement set forth in 28

U.S.C. §1332(a) is satisfied with respect to Plaintiff’s claims.

      11.    For the above reasons, this Court has original subject matter jurisdiction

over Plaintiff’s claims pursuant to 28 U.S.C. §1332.

                   THE PROCEDURAL REQUIREMENTS FOR
                     REMOVAL HAVE BEEN SATISFIED

      12.    The allegations of this Notice are true and correct and within the

jurisdiction of the United States District Court for the Western District of North

Carolina, Asheville Division, and, as noted above, this cause of action is removable

to this Court, pursuant to 28 U.S.C. §1441.

      13.    Pursuant to 28 U.S.C. §1446(a), copies of all papers, including all

process, pleadings, and orders served on Defendant in the State Court action are

attached hereto.



                                          3

      Case 1:20-cv-00337-MOC-DCK Document 1 Filed 11/23/20 Page 3 of 5
      14.    This Notice of Removal is filed within thirty (30) days after receipt by

Defendant of the copy of the Complaint and summons in this action and Plaintiff is

estopped from seeking remand of this matter on this basis.

      15.    Notice to the State Court of North Carolina of the removal of this

action, including a true and correct copy of this Notice is filed simultaneously with

the Clerk of the North Carolina General Court of Justice, Superior Court Division,

Buncombe County, as required by 28 U.S.C. §1446(d). (See Exhibit C, Notice).

      16.    Defendant consents to removal of this case.

                          NO WAIVER OF DEFENSES

      17.    By removing this action from the State Court, Defendant does not

waive any defenses available to it.

      18.    By removing this action from the State Court, Defendant does not admit

any of the allegations set forth in the Complaint, except for the allegations expressly

admitted in Defendant’s Answer to the Complaint.

      WHEREFORE, the Defendant, Accordius Health, LLC, removes this action

from the North Carolina General Court of Justice, Superior Court Division,

Buncombe County, to the United State District Court for the Western District of

North Carolina, Asheville Division.




                                          4

      Case 1:20-cv-00337-MOC-DCK Document 1 Filed 11/23/20 Page 4 of 5
      This the 23rd day of November, 2020.


                                       /s/Claire Vujanovic
                                       Claire Vujanovic, NC Bar #33062
                                       McBRAYER PLLC
                                       500 West Jefferson Street, Suite 2400
                                       Louisville, Kentucky 40202
                                       Phone: (502) 327-5400
                                       cvujanovic@mcbrayerfirm.com


                                       Stephen B. Williamson, NC Bar #20203
                                       VAN WINKLE, BUCK, WALL, STARNES
                                       AND DAVIS, PA
                                       swilliamson@vwlawfirm.com
                                       11 North Market Street
                                       Asheville, North Carolina 28801
                                       Ph: (828) 258-2991
                                       Fx: (828) 257-2767


                                       Counsel for Defendant


                        CERTIFICATE OF SERVICE

      The undersigned certifies that on the 23rd day of November, 2020 the
foregoing NOTICE OF REMOVAL in the above-entitled action was served by
depositing a copy of the document in a prepaid addressed envelope in the US Mail
addressed as follows:

      Walter E. Daniels, III
      14 S. Pack Squire, Suite 502
      Ashville, North Carolina 28801


                                       /s/Claire Vujanovic
                                       Claire Vujanovic


                                         5

     Case 1:20-cv-00337-MOC-DCK Document 1 Filed 11/23/20 Page 5 of 5
